Reasons for Allowance
The present claims are deemed allowable over the references of record since the references of record fail to disclose or render obvious the specific characterizing means claimed by applicants.
While the prior art generally recognizes that smooth surfaces between the magnetic layer and non-magnetic layer are desired (i.e. ‘low’ interface variation), the prior art of record fails to teach or recognize the specific characterization methodology claimed and used by Applicants.  Applicants have presented sufficient evidence that their methodology is not functionally equivalent to any and all methodologies, specifically noting distinct differences between values of less than 2.0% as claimed and values greater than 2% (see Applicants’ response filed January 31, 2022).  As such, the Examiner deems that the present claims are patentably distinct over the generic teachings in the art as the claimed limitations have been shown to not be equivalents to each and all other ‘smooth’ interfaces.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 18, 2022